Affirmed as Modified and Opinion Filed October 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00067-CR

                             JOHNNY RAY ELLIOTT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F06-66580-I

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Francis and Myers
                                   Opinion by Justice Francis

       Johnny Ray Elliott appeals from the adjudication of his guilt for assault involving family

violence, with a prior assault-family violence conviction. The trial court assessed punishment,

enhanced by one prior felony conviction, at imprisonment for ten years. In two issues, appellant

contends the trial court’s judgment adjudicating guilt should be modified to accurately reflect his

plea to the motion to adjudicate and the name of the State’s attorney. We modify the trial court’s

judgment adjudicating guilt and affirm as modified.

       The judgment adjudicating guilt recites appellant pleaded true to the motion to adjudicate

and the attorney representing the State during the proceedings was Justin McCants. The record,
however, shows appellant pleaded not true to the allegations in the motion to adjudicate, and that

Rontear Farmer represented the State during the proceedings. Thus, the judgment is incorrect.

We sustain appellant’s issues.

       We also note the judgment incorrectly recites terms of a plea bargain agreement. We

modify the judgment adjudicating guilt to show: (1) the attorney for the State is “Rontear

Farmer;” (2) the plea to the motion to adjudicate is “not true;” and (3) to delete “10 years TDCJ”

from the “terms of plea bargain” section. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment adjudicating guilt.




Do Not Publish
TEX. R. APP. P. 47
140067F.U05
 
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                               ‐2‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JOHNNY RAY ELLIOTT, Appellant                        Appeal from the Criminal District Court
                                                     No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00067-CR        V.                         F06-66580-I).
                                                     Opinion delivered by Justice Francis, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Myers
                                                     participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Attorney for State” is modified to show “Rontear Farmer.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       Delete “10 Years TDCJ” from section entitled “Terms of Plea Bargain.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered October 21, 2014



 
 
 

 


                                              ‐3‐